DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	This action is responsive to an amendment filed on 05/23/2022. Claims 1-20 are pending.

Response to Arguments
2. 	Applicants arguments filed in the 05/23/2022 remarks have been fully considered but are moot in view of new ground(s) of rejection which is deemed appropriate to address all the needs at this time. 

Allowable Subject Matter
3.	Claims 13, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1, 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sheen et al. (US 2014/0003625) in view of Op De Beek et al. (US 4,628,530).
	Regarding claim 1, Sheen teaches a first playback device of a playback environment, the first playback device comprising: a network interface; at least one processor; a non-transitory computer-readable medium; at least one microphone; and program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the first playback device is configured to: receive, via the network interface, a first stream of audio comprising source audio content to be played back by a second playback device of the playback environment, wherein the source audio content was selected via user input to a control interface (see fig. 3, 6-7B, ¶ 0037, 0041, 0045, 0060-0061, 0063, 0068-0069. Multiple devices on a network system communicate with one another. The controller in which the user device can make a audio selection to be played back is provided to a first device and a second device for synchronize playback. The first device and second device playback audio that is played from the first playback device and also transmitted to a second playback device.); record, via the at least one microphone, an audio signal output by the second playback device based on the second playback device playing back the source audio content (see fig. 7A-7B, ¶  0068-0069, 0072-0073, 0078-0079, 0081-0085. The playback devices have microphones in which the second device playback the audio which is captured by a first device to determine calibration configurations. The calibration can be independently or grouped so all device are synched together.); based on the estimated frequency response of the second playback device in the playback environment, determine an acoustic calibration adjustment for the second playback device; and cause the second playback device to implement the acoustic calibration adjustment (see ¶ 0080-0083, 0102. The system device determines the frequency response. The calibration of the devices are provided by an algorithm in order to correctly configure the device and synchronize the audio with the audio signal.). 
Sheen discloses a calibration system in which the speaker is calibrated based on the recorded signals from the microphones in order to adjust the speaker. The system has uses algorithms for automatic or user configuration and calibration of the playback devices.
Sheen is vague on determine a transfer function between a frequency-domain representation of the first stream of audio and a frequency-domain representation of the recorded audio signal; based on a difference between (i) the transfer function and (ii) a test response of the second playback device, determine an estimated frequency response of the second playback device in the playback environment. 
Op De Beek teaches determine a transfer function between a frequency-domain representation of the first stream of audio and a frequency-domain representation of the recorded audio signal (see fig. 1, col. 8, line 41-col. 9, line 24. The system has two audio signals that are processed for use in the frequency domain. The speaker receives the audio signal from a source in which produces the sound to be picked up by the microphone. The signals are inputted to a Fourier transform to produce the Fourier transformed of the two signals and compute the transfer function from the two signals to determine the control signals from the information of the transfer function.);
 based on a difference between (i) the transfer function and (ii) a test response of the second playback device, determine an estimated frequency response of the second playback device in the playback environment (see fig. 1, col. 8, line 41-col. 9, line 24. The system is able to compute the transfer function from the two signals to determine the control signals from the information contained in the transfer function. Thus, the system having an equalizing unit would be able to adjust the frequency characteristics of the signals under the control of the control signal. Therefore, the system analyzes the two signals and determines the transfer function based on the transformed versions of the two signals in FFT in order for the correction (equalization) of the audio signal to be radiated by the speaker in a closed space. The system would calculate the transfer function of the audio streams (audio from the source and the audio captured by the microphone) and provide a correction for the frequency characteristic. Thus making adjustments based on the control signal of the transfer function for the audio signal. The frequency response resulting from the interaction of the audio signal and the room with the loudspeaker. The system calculates based on the frequency response resulting from the interaction of the audio signal playback and modifying the audio signal based on the characteristics of the loudspeaker in the room.).
	The combination of Op De Beek to Sheen provide the frequency domain representation of the frequency response of the audio playback device.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sheen to incorporate frequency domain representation of the frequency response of the audio playback device. The modification provides the adjustments to the speaker so that the audio level is adjusted for output by the speaker. Thus the audio signal outputted by the playback device provides s corrections and adjustments to the device based on the computation of the transfer function computed from the two audio signals. 

	 


Regarding claim 15, Sheen teaches a non-transitory computer-readable medium, wherein the non-transitory computer- readable medium is provisioned with program instructions that, when executed by at least one processor, cause a first playback device of a playback environment to: receive, via the network interface of the first playback device, a first stream of audio comprising source audio content to be played back by a second playback device of the playback environment, wherein the source audio content was selected via user input to a control interface (see fig. 3, 6-7B, ¶ 0037, 0041, 0045, 0060-0061, 0063, 0068-0069. Multiple devices on a network system communicate with one another. The controller in which the user device can make an audio selection to be played back is provided to a first device and a second device for synchronize playback. The first device and second device playback audio that is played from the first playback device and also transmitted to a second playback device.); record, via at least one microphone, of the first playback device, an audio signal output by the second playback device based on the second playback device playing back the source audio content (see fig. 7A-7B, ¶  0068-0069, 0072-0073, 0078-0079, 0081-0085. The playback devices have microphones in which the second device playback the audio which is captured by a first device to determine calibration configurations. The calibration can be independently or grouped so all device are synched together.); based on the estimated frequency response of the second playback device in the playback environment, determine an acoustic calibration adjustment for the second playback device; and cause the second playback device to implement the acoustic calibration adjustment (see ¶ 0080-0083, 0102. The system device determines the frequency response. The calibration of the devices are provided by an algorithm in order to correctly configure the device and synchronize the audio with the audio signal.). 
Sheen discloses a calibration system in which the speaker is calibrated based on the recorded signals from the microphones in order to adjust the speaker. The system has uses algorithms for automatic or user configuration and calibration of the playback devices.
Sheen is vague on determine a transfer function between a frequency-domain representation of the first stream of audio and a frequency-domain representation of the recorded audio signal; based on a difference between (i) the transfer function and (ii) a test response of the second playback device, determine an estimated frequency response of the second playback device in the playback environment. 
Op De Beek teaches determine a transfer function between a frequency-domain representation of the first stream of audio and a frequency-domain representation of the recorded audio signal (see fig. 1, col. 8, line 41-col. 9, line 24. The system has two audio signals that are processed for use in the frequency domain. The speaker receives the audio signal from a source in which produces the sound to be picked up by the microphone. The signals are inputted to a Fourier transform to produce the Fourier transformed of the two signals and compute the transfer function from the two signals to determine the control signals from the information of the transfer function.);
 based on a difference between (i) the transfer function and (ii) a test response of the second playback device, determine an estimated frequency response of the second playback device in the playback environment (see fig. 1, col. 8, line 41-col. 9, line 24. The system is able to compute the transfer function from the two signals to determine the control signals from the information contained in the transfer function. Thus, the system having an equalizing unit would be able to adjust the frequency characteristics of the signals under the control of the control signal. Therefore, the system analyzes the two signals and determines the transfer function based on the transformed versions of the two signals in FFT in order for the correction (equalization) of the audio signal to be radiated by the speaker in a closed space. The system would calculate the transfer function of the audio streams (audio from the source and the audio captured by the microphone) and provide a correction for the frequency characteristic. Thus making adjustments based on the control signal of the transfer function for the audio signal. The frequency response resulting from the interaction of the audio signal and the room with the loudspeaker. The system calculates based on the frequency response resulting from the interaction of the audio signal playback and modifying the audio signal based on the characteristics of the loudspeaker in the room.).
	The combination of Op De Beek to Sheen provide the frequency domain representation of the frequency response of the audio playback device.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sheen to incorporate frequency domain representation of the frequency response of the audio playback device. The modification provides the adjustments to the speaker so that the audio level is adjusted for output by the speaker. Thus the audio signal outputted by the playback device provides s corrections and adjustments to the device based on the computation of the transfer function computed from the two audio signals. 


Regarding claim 20, Sheen teaches method carried out by a first playback device of a playback environment, the method comprising: receiving, via a network interface of the first playback device, a first stream of audio comprising source audio content to be played back by a second playback device of the playback environment, wherein the source audio content was selected via user input to a control interface(see fig. 3, 6-7B, ¶ 0037, 0041, 0045, 0060-0061, 0063, 0068-0069. Multiple devices on a network system communicate with one another. The controller in which the user device can make an audio selection to be played back is provided to a first device and a second device for synchronize playback. The first device and second device playback audio that is played from the first playback device and also transmitted to a second playback device.); recording, via at least one microphone of the first playback device, an audio signal output by the second playback device based on the second playback device playing back the source audio content (see fig. 7A-7B, ¶  0068-0069, 0072-0073, 0078-0079, 0081-0085. The playback devices have microphones in which the second device playback the audio which is captured by a first device to determine calibration configurations. The calibration can be independently or grouped so all device are synched together.); based on the estimated frequency response of the second playback device in the playback environment, determine an acoustic calibration adjustment for the second playback device; and causing the second playback device to implement the acoustic calibration adjustment (see ¶ 0080-0083, 0102. The system device determines the frequency response. The calibration of the devices are provided by an algorithm in order to correctly configure the device and synchronize the audio with the audio signal.). 
Sheen discloses a calibration system in which the speaker is calibrated based on the recorded signals from the microphones in order to adjust the speaker. The system has uses algorithms for automatic or user configuration and calibration of the playback devices.
Sheen is vague on determining a transfer function between a frequency-domain representation of the first stream of audio and a frequency-domain representation of the recorded audio signal; based on a difference between (i) the transfer function and (ii) a test response of the second playback device, determine an estimated frequency response of the second playback device in the playback environment. 
Op De Beek teaches determining a transfer function between a frequency-domain representation of the first stream of audio and a frequency-domain representation of the recorded audio signal (see fig. 1, col. 8, line 41-col. 9, line 24. The system has two audio signals that are processed for use in the frequency domain. The speaker receives the audio signal from a source in which produces the sound to be picked up by the microphone. The signals are inputted to a Fourier transform to produce the Fourier transformed of the two signals and compute the transfer function from the two signals to determine the control signals from the information of the transfer function.);
 based on a difference between (i) the transfer function and (ii) a test response of the second playback device, determine an estimated frequency response of the second playback device in the playback environment (see fig. 1, col. 8, line 41-col. 9, line 24. The system is able to compute the transfer function from the two signals to determine the control signals from the information contained in the transfer function. Thus, the system having an equalizing unit would be able to adjust the frequency characteristics of the signals under the control of the control signal. Therefore, the system analyzes the two signals and determines the transfer function based on the transformed versions of the two signals in FFT in order for the correction (equalization) of the audio signal to be radiated by the speaker in a closed space. The system would calculate the transfer function of the audio streams (audio from the source and the audio captured by the microphone) and provide a correction for the frequency characteristic. Thus making adjustments based on the control signal of the transfer function for the audio signal. The frequency response resulting from the interaction of the audio signal and the room with the loudspeaker. The system calculates based on the frequency response resulting from the interaction of the audio signal playback and modifying the audio signal based on the characteristics of the loudspeaker in the room.).
	The combination of Op De Beek to Sheen provide the frequency domain representation of the frequency response of the audio playback device.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sheen to incorporate frequency domain representation of the frequency response of the audio playback device. The modification provides the adjustments to the speaker so that the audio level is adjusted for output by the speaker. Thus the audio signal outputted by the playback device provides s corrections and adjustments to the device based on the computation of the transfer function computed from the two audio signals. 

6.	Claims 2, 3, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sheen et al. (US 2014/0003625) in view of Op De Beek et al. (US 4,628,530) in further view of Aggarwal et al. (US 2016/0035337).
Regarding claim 2, Sheen and Op De Beek do not teach the first playback device of claim 1, wherein the first playback device is located in a first spatial location of the playback environment and the second playback device is located in a second spatial location different from the first spatial location.
Aggarwal teaches wherein the first playback device is located in a first spatial location of the playback environment and the second playback device is located in a second spatial location different from the first spatial location (see fig. 3d, ¶ 0031, 00421. The rendering devices are in different locations than the receiving device (201).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sheen and Op De Beek to incorporate devices in different locations in an environment. The modification provides the devices for playback in different locations.  


Regarding claim 3, Sheen and Op De Beek do not teach the first playback device of claim 2, wherein the test response comprises a response of the second playback device at the first spatial location of the first playback device.
Aggarwal teaches wherein the test response comprises a response of the second playback device at the first spatial location of the first playback device (see fig. 8a, ¶ 0042-0043. The device (201) obtains the location of the playback device (rendering device) by sending test tones in order to triangulate the find the locations of the rending device. The test tones will be captured by the mobile device (201).).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sheen and Op De Beek to incorporate devices in different locations in an environment and provide test responses to determine the locations. The modification provides the devices for playback in different locations.  


Regarding claim 16, Sheen and Op De Beek do not teach the non-transitory computer-readable medium of claim 15, wherein the first playback device is located in a first spatial location of the playback environment and the second playback device is located in a second spatial location different from the first spatial location.
Aggarwal teaches wherein the first playback device is located in a first spatial location of the playback environment and the second playback device is located in a second spatial location different from the first spatial location (see fig. 3d, ¶ 0031, 00421. The rendering devices are in different locations than the receiving device (201).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sheen and Op De Beek to incorporate devices in different locations in an environment. The modification provides the devices for playback in different locations.  



Regarding claim 17, Sheen and Op De Beek do not teach the non-transitory computer-readable medium of claim 16, wherein the test response comprises a response of the second playback device at the first spatial location of the first playback device.
Aggarwal teaches wherein the test response comprises a response of the second playback device at the first spatial location of the first playback device (see fig. 8a, ¶ 0042-0043. The device (201) obtains the location of the playback device (rendering device) by sending test tones in order to triangulate the find the locations of the rending device. The test tones will be captured by the mobile device (201).).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sheen and Op De Beek to incorporate devices in different locations in an environment and provide test responses to determine the locations. The modification provides the devices for playback in different locations.  


7.	Claims 4, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sheen et al. (US 2014/0003625) in view of Op De Beek et al. (US 4,628,530) in further view of Curry et al. (US 2003/0081115). 
Regarding claim 4, Sheen and Op De Beek do not teach The first playback device of claim 1, wherein the program instructions stored on the non- transitory computer-readable medium that are executable by the at least one processor such that 2the first playback device is configured to determine a transfer function comprise program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the first playback device is configured to: transmit, to a computing device, at least the recorded audio signal; and receive, from the computing device, the transfer function.
Curry teaches wherein the program instructions stored on the non- transitory computer-readable medium that are executable by the at least one processor such that 2the first playback device is configured to determine a transfer function comprise program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the first playback device is configured to: transmit, to a computing device, at least the recorded audio signal; and receive, from the computing device, the transfer (see ¶ 0033-0037. The recorded signal (as taught by Sheen and Op De Beek disclosed above) provide to the system device and then transmits the transfer function back to a device. Thus, the other system would transmit the signal to be received at a device then the device sends the transfer function back to the transmitting device.).  
The combination of Curry to Sheen and Op De Beek provides the transmitting of an audio signal and then receiving the transfer function in return.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sheen and Op De Beek to incorporate transmitting and receiving of an audio signal and transfer function. The modification provides the system for reproducing the audio signal with the transfer function calibration.  



Regarding claim 18, Sheen and Op De Beek do not teach the non-transitory computer-readable medium of claim 15, wherein the program instructions that, when executed by at least one processor, cause the first playback device to determine a transfer function comprise program instructions stored on the non-transitory computer-readable medium that, when executed by at least one processor, cause the first playback device to: transmit, to a computing device, at least the recorded audio signal; and receive, from the computing device, the transfer function.
Curry teaches wherein the program instructions that, when executed by at least one processor, cause the first playback device to determine a transfer function comprise program instructions stored on the non-transitory computer-readable medium that, when executed by at least one processor, cause the first playback device to: transmit, to a computing device, at least the recorded audio signal; and receive, from the computing device, the transfer function (see ¶ 0033-0037. The recorded signal (as taught by Sheen and Op De Beek disclosed above) provide to the system device and then transmits the transfer function back to a device. Thus, the other system would transmit the signal to be received at a device then the device sends the transfer function back to the transmitting device.).  
The combination of Curry to Sheen and Op De Beek provides the transmitting of an audio signal and then receiving the transfer function in return.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sheen and Op De Beek to incorporate transmitting and receiving of an audio signal and transfer function. The modification provides the system for reproducing the audio signal with the transfer function calibration.  

8.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sheen et al. (US 2014/0003625) in view of Op De Beek et al. (US 4,628,530) in further view of Reno (US 2015/0264023).
Regarding claim 5, Sheen and Op De Beek do not teach first playback device of claim 1, wherein the program instructions that are executable by the at least one processor such that the first playback device is configured to receive the first stream of audio comprise program instructions that are executable by the at least one processor such that the first playback device is configured to: receive music content from a cloud-based music service provider.  
Reno teaches wherein the program instructions that are executable by the at least one processor such that the first playback device is configured to receive the first stream of audio comprise program instructions that are executable by the at least one processor such that the first playback device is configured to: receive music content from a cloud-based music service provider (see fig. 1, ¶ 0020-0022. The music content received is received from a cloud based music service.). 
The combination of Reno to Sheen and Op De Beek provides the cloud based music service  for a user device.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sheen and Op De Beek to incorporate cloud based music service. The modification provides the system with receiving cloud based data from a music streaming service.   


9.	Claims 6, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sheen et al. (US 2014/0003625) in view of Op De Beek et al. (US 4,628,530) in further view of Rabinowitz et al. (US 2012/0057724) in further view of Sim et al. (US 2014/0084014).
Regarding claim 6, Sheen and Op De Beek do not teach the first playback device of claim 1, further comprising program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor and thereby cause the first playback device to be configured to: determine that the second playback device has changed at least one of (a) spatial location or (b) orientation; and wherein the program instructions that are executable by the at least one processor such that the first playback device is configured to determine the estimated frequency response of the second playback device comprise program instructions that are executable by the at least one processor such that the first playback device is configured to: calculate the estimated frequency response in response to determining that the second playback device has changed at least one of (a) spatial location or (b) orientation.  
Rabinowtiz teaches calculating the frequency response based on movement (see fig. 4, ¶ 0031-0032).
Sim teaches further comprising program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor and thereby cause the first playback device to be configured to: determine that the second playback device has changed at least one of (a) spatial location or (b) orientation; and wherein the program instructions that are executable by the at least one processor such that the first playback device is configured to determine the estimated frequency response of the second playback device comprise program instructions that are executable by the at least one processor such that the first playback device is configured to: calculate the estimated frequency response in response to determining that the second playback device has changed at least one of (a) spatial location or (b) orientation (see ¶ 0159, 0167, 0182. The frequency response calculated based on orientation or movement of the device. If the device has moved, the device would calibrate the audio output such that the frequency response are corrected so that the initial output response is applied based on the orientation of the device.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sheen and Op De Beek to incorporate a calibration of the device in frequency response upon the device having movement or change or orientation. The modification would provide Sheen and Op De Beek with the feature of applying a calibration function based on movement of the device in order to output the audio in the determined frequency response based on device movement.

Claim 19 is analyzed and  rejected under the same rationale as claim 6.





10.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sheen et al. (US 2014/0003625) in view of Op De Beek et al. (US 4,628,530) in further view of Wilhelmsson et al. (US 2010/0189203).
Regarding claim 7, Sheen and Op De Beek do not teach the first playback device of claim 1, further comprising program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the first playback device is configured to: determine a spectral coverage of the source audio content prior to calculating the estimated frequency response of the second playback device.  
	Wilhelmsson teaches determine a spectral coverage of the source audio content prior to calculating the estimated frequency response of the second playback device (see ¶ 0008. The spectral coverage (bandwidth) of the signal is determined and the frequency response (gain) is adjusted (calculated) based on the bandwidth.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sheen and Op De Beek to incorporate adjusting the frequency response (gain) of the signal based on the determined bandwidth of the signal. The modification would provide Sheen and Op De Beek with the feature of calibration the audio signal based on the bandwidth of the incoming audio signal received. 





11.	Claims 8, 9, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sheen et al. (US 2014/0003625) in view of Op De Beek et al. (US 4,628,530).
Regarding claim 8, Sheen teaches the first playback device of claim 1, wherein the program instructions that are executable by the at least one processor such that the first playback device is configured to cause the second playback device to implement the acoustic calibration adjustment comprise program instructions that are executable by the at least one processor such that the first playback device is configured to: cause the second playback device to implement the acoustic calibration adjustment during playback of the source audio content by the second playback device (see fig. 3, 6-7B, ¶ 0037, 0041, 0045, 0060-0061, 0063, 0068-0069, 0072-0073, 0078-0079, 0081-0085, 0102. Multiple devices on a network system communicate with one another. The controller in which the user device can make an audio selection to be played back is provided to a first device and a second device for synchronize playback. The first device and second device playback audio that is played from the first playback device and also transmitted to a second playback device. The playback devices have microphones in which the second device playback the audio which is captured by a first device to determine calibration configurations. The calibration can be independently or grouped so all device are synched together. The system device determines the frequency response. The calibration of the devices are provided by an algorithm in order to correctly configure the device and synchronize the audio with the audio signal. The system provides a memory configurations that makes the calibration to provide corrected adjustments to the audio playback devices.). 
  

Regarding claim 9, Sheen teaches the first playback device of claim 1, wherein the program instructions that are executable by the at least one processor such that the first playback device is configured to determine an acoustic calibration adjustment for the second playback device comprise program instructions that are executable by the at least one processor such that the first playback device is configured to: select an audio processing algorithm from a database of audio processing algorithms stored in a memory of the first playback device (see fig. 3, 6-7B, ¶ 0037, 0041, 0045, 0060-0061, 0063, 0068-0069, 0072-0073, 0078-0079, 0081-0085, 0102. Multiple devices on a network system communicate with one another. The controller in which the user device can make an audio selection to be played back is provided to a first device and a second device for synchronize playback. The first device and second device playback audio that is played from the first playback device and also transmitted to a second playback device. The playback devices have microphones in which the second device playback the audio which is captured by a first device to determine calibration configurations. The calibration can be independently or grouped so all device are synched together. The system device determines the frequency response. The calibration of the devices are provided by an algorithm in order to correctly configure the device and synchronize the audio with the audio signal. The system provides a memory configurations that makes the calibration to provide corrected adjustments to the audio playback devices.). 

Regarding claim 10, Aggarwal teaches the first playback device of claim 1, wherein the program instructions that are executable by the at least one processor such that the first playback device is configured to determine an acoustic calibration adjustment for the second playback device comprise program instructions that are executable by the at least one processor such that the first playback device is configured to: calculate an audio processing algorithm based on the estimated frequency response of the second playback device (see fig. 3, 6-7B, ¶ 0037, 0041, 0045, 0060-0061, 0063, 0068-0069, 0072-0073, 0078-0079, 0081-0085, 0102. Multiple devices on a network system communicate with one another. The controller in which the user device can make an audio selection to be played back is provided to a first device and a second device for synchronize playback. The first device and second device playback audio that is played from the first playback device and also transmitted to a second playback device. The playback devices have microphones in which the second device playback the audio which is captured by a first device to determine calibration configurations. The calibration can be independently or grouped so all device are synched together. The system device determines the frequency response. The calibration of the devices are provided by an algorithm in order to correctly configure the device and synchronize the audio with the audio signal. The system provides a memory configurations that makes the calibration to provide corrected adjustments to the audio playback devices.). 

Regarding claim 11, Aggarwal teaches  the first playback device of claim 10, wherein the program instructions that are executable by the at least one processor such that the first playback device is configured to calculate an audio processing algorithm based on the estimated frequency response of the second playback device comprise program instructions that are executable by the at least one processor such that the first playback device is configured to: apply, to the source audio content, one or both of a filter setting or an equalization setting (see fig. 3, 6-7B, ¶ 0037, 0041, 0045, 0060-0061, 0063, 0068-0069, 0072-0073, 0078-0079, 0081-0085, 0102. Multiple devices on a network system communicate with one another. The controller in which the user device can make an audio selection to be played back is provided to a first device and a second device for synchronize playback. The first device and second device playback audio that is played from the first playback device and also transmitted to a second playback device. The playback devices have microphones in which the second device playback the audio which is captured by a first device to determine calibration configurations. The calibration can be independently or grouped so all device are synched together. The system device determines the frequency response. The calibration of the devices are provided by an algorithm in order to correctly configure the device and synchronize the audio with the audio signal. The system provides a memory configurations that makes the calibration to provide corrected adjustments to the audio playback devices.). 


12.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sheen et al. (US 2014/0003625) in view of Op De Beek et al. (US 4,628,530) in further view Elliot et al. (US 2017/0069338).
	Regarding claim 12, Sheen does not teach the first playback device of claim 1, further comprising program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the first playback device is configured to: determine that the second playback device has been configured in a bonded zone with at least a third playback device for synchronous playback of separate channels of the source audio content, wherein the program instructions that are executable by the at least one processor such that the first playback device is configured to determine the estimated frequency response of the second playback device comprise program instructions that are executable by the at least one processor such that the first playback device is configured to: determine the estimated frequency response of the second playback device in response to determining that the second playback device has been configured in a bonded zone with at least the third playback device.	
Elliot teaches determine that the second playback device has been configured in a bonded zone with at least a third playback device for synchronous playback of separate channels of the source audio content, wherein the program instructions that are executable by the at least one processor such that the first playback device is configured to determine the estimated frequency response of the second playback device (see fig. 3, ¶ 0032, 0034, 0037-0039. The system is able to playback audio signals from all wireless speaker packages in synchronization. Thus, the system is able to determine what devices are connected in order to pair and synch other additional devices to the primary playback device.).
 Elliot and Sheen do not teach comprise program instructions that are executable by the at least one processor such that the first playback device is configured to: determine the estimated frequency response of the second playback device in response to determining that the second playback device has been configured in a bonded zone with at least the third playback device.
Op De Beek teaches comprise program instructions that are executable by the at least one processor such that the first playback device is configured to: determine the estimated frequency response of the second playback device in response to determining that the second playback device has been configured in a bonded zone with at least the third playback device.  (see fig. 1, col. 8, line 41-col. 9, line 24. The system has two audio signals that are processed for use in the frequency domain. The speaker receives the audio signal from a source in which produces the sound to be picked up by the microphone. The signals are inputted to a Fourier transform to produce the Fourier transformed of the two signals and compute the transfer function from the two signals to determine the control signals from the information of the transfer function. The system is able to compute the transfer function from the two signals to determine the control signals from the information contained in the transfer function. Thus, the system having an equalizing unit would be able to adjust the frequency characteristics of the signals under the control of the control signal. Therefore, the system analyzes the two signals and determines the transfer function based on the transformed versions of the two signals in FFT in order for the correction (equalization) of the audio signal to be radiated by the speaker in a closed space. The system would calculate the transfer function of the audio streams (audio from the source and the audio captured by the microphone) and provide a correction for the frequency characteristic. Thus making adjustments based on the control signal of the transfer function for the audio signal. The frequency response resulting from the interaction of the audio signal and the room with the loudspeaker. The system calculates based on the frequency response resulting from the interaction of the audio signal playback and modifying the audio signal based on the characteristics of the loudspeaker in the room.).
Op De Beek does not disclose a bonded zone. However Op De Beek in combination with Elliot provide the determining the estimated frequency response comprises determining that the second playback device has been configured in a bonded zone with at least the third playback device. The system calculates by algorithms the audio streams of the original and recorded audio streams and provides a correction for the frequency characteristic. Thus making adjustments based on the volume/gain levels of each frequency for each speaker.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Elliot and Sheen to incorporate transform algorithms in order to calculate the difference between the original audio and the recorded audio and synchronize multiple wireless speakers thus playing back audio signal at the same time. The modificion would provide the adjustments to the speakers so that the audio level is adjusted for output by each speaker and to place wireless speakers into zones, which would permit a user to playout the audio to those particular speakers that are connected. 

Conclusion
13.	Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253. The examiner can normally be reached 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASSAD MOHAMMED/Examiner, Art Unit 2651  

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651